Citation Nr: 1614783	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for a right foot disability, to include residuals of frostbite and/or an abscess.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for residuals of a back disability.

6.  Entitlement to special monthly compensation based on aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.S. (Veteran's son)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to January 1963 and had a period of active duty for training from November 1956 to May 1957.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  

The Veteran's claim for service connection for a right foot disability was previously styled as two separate issues (i.e. one for residuals of frostbite and one for an abscess).  The Board has restyled them as one issue for ease of reading and formatting while continuing to consider both claimed disabilities. 

In January 2016, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss disability, a right shoulder disability, a neck disability, and a back disability, and entitlement to special monthly compensation based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service treatment records are against a finding of a foot disability in service.

2.  The earliest clinical evidence of a foot disability is more than four decades after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has a current right foot disability, to include an abscess or residuals of frostbite, causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability, to include residuals of frostbite and/or an abscess, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2013. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and his son in support of the claim.  The record includes VA treatment records from 2012, 2013, 2014, and 2015 and the Veteran has not indicated that there are additional VA treatment records that remain outstanding with respect to his foot.  STRs from the Veteran's first period of service may be incomplete due to a 1973 fire at the National Personnel Records Center; however, this is not material because the Veteran has asserted that he did not seek treatment for his feet during service. 

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  The Veteran has been given the opportunity to submit private medical record and has not supplied pertinent records for treatment for the four decades after separation from service.  In this regard, the Board notes that the record was held open an additional 60 days from the January 2016 Board hearing for the Veteran to do so.

The Board has considered whether a VA examination and opinion is warranted on the issue of entitlement to service connection for a foot disability but finds that it is not.  The Board finds, as is discussed in further detail below, that the most probative evidence is against a finding of a foot injury or disease in service.  Thus, an etiology opinion as to a current disability, more than four decades after service, is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran contends that while in service in Alabama, he was sleeping outside with his boots on and his feet got cold, he tried warming his feet and a boot caught fire, around the time of his discharge his foot hurt and he had some swelling, and that he did not realize he had a foot infection until after discharge.  The Board finds, for the reasons noted below, that the Veteran's contentions are not supported by the evidence contemporaneous to service. 

The Veteran had service in Alabama during his period of Army service.  The Board notes that there is no evidence in the military records or STRs which supports the Veteran's allegation that he had frostbite in service or a burn to his foot.  The Veteran's service personnel records reflect that he served from November 1956 to May 1957.  The Veteran stated that he did not notice foot symptoms until discharge, which would have been in the month of May.

The Board acknowledges that STRs from the Veteran's first period of service are not associated with the claims file; however, this is not relevant because the Veteran has stated that he did not seek treatment in service and did not have symptoms in service.

The Board finds that any statement as to continuity of symptoms of a right foot disability since Army service lacks probative value.  The Veteran separated from Army service in May 1957.  He enlisted in the Navy in October 1962.  The Veteran's October 1962 report of medical history reflects that he reported that he was in good health.  Moreover, he denied having had any pertinent symptoms, to include a specific denial of foot trouble or lameness.  His October 1962 report of medical examination for reenlistment in the Navy reflects that upon examination, his feet were normal.  An October 1962 STR reflects that the Veteran had no disqualifying defects noted.  Moreover, his physical profile was a "1" for the lower extremities.  A "1" is indicative that the Veteran had no problems.  (See Army Regulation (AR) 40-501.)  Thus, more than five years after separation from Army service, he was not shown to have a foot disability.

STRs from the Veteran's second period of service reflect that he sought treatment for a lumbosacral sprain, enuretic back pain, and urethral discharge.  The STRs are negative for any complaints of, or treatment for, the right foot.  The Veteran's January 1963 report of medical examination reflects that the Veteran's feet were normal upon clinical evaluation.

The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)  The STRs are against a finding of a disease, injury, or disability of the right foot.

The Board notes that, to the extent that any of the Veteran's statements could be considered competent and credible reports of continuity or suggesting a link between a current foot disability and service or post service symptoms, they have minimal probative value as they are contradicted by the contemporaneous medical evidence of record noting no complaints of the feet or pathology in 1962 and 1963.  The Board finds that the Veteran's own, contemporaneous, denial of a foot disability symptomatology is more probative/persuasive, than testimony offered in the context of a claim for compensation benefits many years later.

Furthermore, as noted above, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  However, in this instance, to the extent that the Veteran suggests he has had continuous foot problems since Army service, there are contemporaneous records - including the Veteran's 1962 and 1963 examination reports and 1962 self-provided medical history report,- that contradict the Veteran's contention, years later, that he has experienced a continuity of symptomatology since service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  Not only may the Veteran's memory be faulty with the passage of time, but self-interest may play a role in the more recent statements.  See Pond v. West, 12 Vet. App. 24, 25 (1991).

The earliest clinical evidence of a right foot disability is more than four decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A May 2011 record (History and Physical by Dr. H. Helmke) reflects that the Veteran had a past medical history of "osteomyelitis and foot ulceration of the right lower extremity and right toe."  His home medication also noted that he was prescribed Zosyn for his osteomyelitis.  Upon examination, he had an ulceration of the right foot and toe.  A June 2011 record reflects that the Veteran would be followed in two to three weeks to reassess his foot ulceration.  A January 2013 VA record reflects that the Veteran had a history of right foot surgery for an abscess/cellulitis on June 26, 2009 at OLOL (Our Lady of the Lake Hospital).  None of the records reflect that it was as likely as not that the ulceration/abscess/cellulitis and/or osteomyelitis existed since service.  

A December 2014 VA record reflects that the Veteran had a remote history of infection requiring an operation several (four to five) years earlier.  Upon examination, he had no deformity of the right foot.  Capillary refill was normal.  motor and sensory function was normal.  He was diagnosed with peripheral vascular disease and possible vascular claudication.  

The Veteran is competent to report symptoms such as feeling of numbness, burning, weakness, redness, warmth, and pain.  The Veteran has been previously diagnosed with osteomyelitis (an infection of the bone), abscess/cellulitis, peripheral vascular disease and possible vascular claudication.  He has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.   See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board is also mindful that the Veteran did not file a claim for service connection until more than 50 years after separation from service and that memories may fade over time.  As discussed above, his statements as to an incident in service lack probative value. 
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for a right foot disability, to include residuals of frostbite and/or an abscess, is denied.


REMAND

Bilateral Hearing Loss Disability

A May 2015 VA examination report reflects that the Veteran reported exposure to engine noise as a boatswain's mate.  (The Veteran also testified at the January 2016 Board hearing that he was a boatswain's mate in the Navy.)  The examiner found that it is at least as likely as not that the Veteran's hearing loss disability is related to military noise exposure.  The Board finds, for the reasons noted below, that the VA opinion is inadequate, and therefore, cannot form a basis for a grant of service connection.

The most probative evidence is against a finding that the Veteran was a boatswain's mate in service.  The Veteran's service personnel records reflect that he arrived for Recruit Training in San Diego, California on October 17, 1962 where he remained until December 20, 1962.  He then took leave for 14 days until January 2, 1963, and then remained at Recruit Training until January 30, 1963 when he was discharged from active duty due to unsuitability.  (See Leave Record and Record of Discharge, Release from Active Duty, or Death.)

The Veteran's DD 214 for his Navy service reflects that he was separated at the rate of SA (Seaman Apprentice)/ E-2.  It was noted that he had no foreign and/or sea service.  The Board notes that a Seaman Apprentice would be a lesser rating than that required of a boatswain's mate (BM).  A boatswain's mate requires substantial training and experience, and is a supervisory position.  The evidence, which reflects that the Veteran served less than four months in the Navy, was never assigned to a ship, and had a rank of E-2 is against a finding that he was a boatswain's mate.  

The Veteran stated in his August 2015 VA Form 9 that he was a Seaman 1st Class and was "assigned the duty of either handling or assisting in handling the ship's motor whale boat which ferried sailors to and from the ship from shore.  The roar of the engines was constant and we did not wear ear plugs."  As noted above, the Veteran was a Seaman Apprentice (E-2).  The evidence does not support a finding that he was ever a Seaman 1st Class which was the equivalent of an E-3, or that he would have been given regular duties of working on a whale boat during this approximately 3 1/2 months of initial training.

The Veteran's Navy personnel records reflect that he took a small arms familiarization course and fired 50 rounds from his weapon at 200 yards; thus, some exposure to noise is acknowledged.

The Veteran also testified at the January 2016 Board hearing that he was a foot soldier or a chemical warfare specialist in the Army, and was exposed to a lot of loud noise such as artillery and gunfire on a continuous basis without benefit of protective ear plugs.  The Veteran's DD 214 for his Army service reflects that he served for six months (November 1956 to May 1957).  His specialty was as a Chemical Warfare Helper and his final assignment was Fort McClellan, Alabama.  His DD 214 reflects that he received recognition as a marksman (rifle); thus, some exposure to weapon noise is conceded while in basic training.

The Veteran's hearing was 15/15 (normal) on whispered voice testing upon entrance into his Navy service in October 1962 and was also 15/15 (normal) upon separation January 1963.  Moreover, he denied ear trouble in 1962.  The examiner failed to adequately explain why the above is not probative evidence.

The Veteran contends that he had an audiology examination at the Baton Rouge OPC in 2014, but such record is not included in the 2014 VA treatment records in the eFolder.  Based on the foregoing, the Board finds that the RO should request a copy of the 2014 audiology report, in addition to any updated VA clinical records.
  
The clinician should consider the pertinent evidence of record, to include: a.) the Veteran's approximate 6 months of Army service and 3 months of Navy service; b.) the Veteran's basic training in the Army and recruit training in the Navy which would have included some training with a weapon; c.) the Veteran's military occupational specialty as a chemical warfare helper in the Army and as a recruit in the Navy with no ship service or foreign service; d.) the Veteran entered the Navy five years after separation from the Army with no noted hearing difficulty (15/15 whispered voice testing) and he denied ear trouble; e.) the Veteran's 1963 whispered voice testing upon separation from less than four months of Navy service was normal (15/15); f.) the Veteran's post service employment as a maintenance and concrete worker; and  g.) the Veteran's age upon diagnosis of a hearing loss disability. 

Right shoulder disability
Back disability
Neck disability

The Veteran testified at the January 2016 Board hearing that he injured his right shoulder, back, and neck while lifting a heavy machine in service.  The Veteran's 1962 report of medical examination for Navy reenlistment purposes and his 1963 medical examination for separation purposes reflect a normal neck, normal spine, and normal upper extremities.  Although the Veteran contends that he was discharged due to his back disability, the record reflects that he was discharged due to unsuitability. 

The Veteran testified that he was treated with pills for his pain; although his testimony was unclear as to whether this treatment was in service or in 2012.  The Veteran stated that when he was discharged from service, he was still having problems with his right shoulder and that he sought treatment in approximately 2012.  

A May 2015 VA examination report reflects the examiner's opinion that the Veteran does not have a diagnosis of a back that is at least as likely a snot due to service, and that his back disability is more likely due to advanced degenerative changes as age related changes. 

A June 2015 VA clinical record reflects that the Veteran reported bilateral upper extremity weakness and low back pain.  He was noted to have a right-sided paresthesias from a prior stroke.  On physical examination, he has decreased upper extremity strength bilaterally.  An MRI of the lumbar spine demonstrated disc degeneration at L4-L5 and L5-S1 with stenosis.  The examiner suspected that the Veteran had cervical myelopathy.

The Veteran testified in January 2016 that he was seen by his VA treatment provider, Dr. Bishop, "[t]wo months ago" for his shoulder (in approximately November 2015).  With the exception of the June 2015 VA record noted above, the last VA treatment records appear to be dated in December 2014.  As the Veteran indicates that his shoulder, neck and back problems are related, prior to adjudication of the Veteran's claims, VA should attempt to associate with the claims file all VA treatment records for the Veteran from December 2014 to present. 

SMC -Aid and Attendance

The issue of entitlement to SMC is inextricably intertwined with the above noted issues which are being remanded.  Thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all VA treatment records from December 2014 to present for the Veteran's hearing loss, back, neck, and shoulder, to specifically include at audiometric evaluation in 2014. 

2.  Thereafter, obtain a supplemental opinion as to whether it is as likely as not that the Veteran has a hearing loss disability causally related to, or aggravated by, active service.  The clinician should consider the pertinent evidence of record, to include: a.) the Veteran's approximate 6 months of Army service and 3 months of Navy service; b.) the Veteran's service which would have included some training with a personnel weapon in basic training and recruit training; c.) the Veteran's military occupational specialty as a chemical warfare helper in the Army and as a recruit in the Navy with no sea service or foreign service; d.) that the Veteran entered the Navy five years after separation from the army with no noted hearing difficulty at that time (whispered voice 15/15); e.) the Veteran's whispered voice testing upon separation after less than four months of Navy service was normal (15/15); f.) the Veteran's post service employment as a maintenance and concrete worker; and g.) the Veteran's age upon diagnosis of a hearing loss disability. 

The examiner should not consider any contention that the Veteran served on a ship as a boatswain's mate or Seaman 1st Class or any duties which are not supported by the record. 

The examiner must provide a complete rationale for any opinion proffered.

3.  Thereafter, after taking any other development necessary, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


